             Case 4:18-cv-01762-KAW Document 32 Filed 05/28/19 Page 1 of 3




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    Thomas E. Wheeler (SBN 308789)
      Kelsey L. Kuberka (SBN 321619)
 4
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 5    21550 Oxnard St. Suite 780,
 6
      Woodland Hills, CA 91367
      Phone: 323-306-4234
 7    Fax: 866-633-0228
 8    tfriedman@toddflaw.com
      abacon@toddflaw.com
 9    mgeorge@toddflaw.com
10    twheeler@toddflaw.com
      kkuberka@toddflaw.com
11
      Attorneys for Plaintiff
12
                         UNITED STATES DISTRICT COURT
13
                       NORTHERN DISTRICT OF CALIFORNIA
14
15
     ABANTE ROOTER AND PLUMBING Case No. 4:18-cv-01762-KAW
16   INC., individually and on behalf of all
17   others similarly situated,              PLAINTIFF’S STATUS
                                             STATEMENT
18
     Plaintiff,                              Honorable Kandis A. Westmore
19
           vs.                                   Courtroom: 4
20
21   CAPITAL ADVANCE SOLUTIONS,
22   LLC; CHARLES BETTA, and DOES 1
     through 10, inclusive,
23
24   Defendant.
25
26         Plaintiff Abante Rooter and Plumbing Inc. (“Plaintiff”), on behalf of himself
27   and all others similarly situated, hereby unilaterally files this Status Report:
28        WHEREAS, Plaintiff filed the instant matter on or about March 21, 2018, as


                                        STATUS REPORT
                                             -1-
             Case 4:18-cv-01762-KAW Document 32 Filed 05/28/19 Page 2 of 3




 1   a class action, alleging violations of the Telephone Consumer Protection Act
 2   (“TCPA”);
 3       WHEREAS, Plaintiff filed First Amended Complaint on or about June 11,
 4   2018;
 5       WHEREAS,        Plaintiff    served     Defendants    CAPITAL      ADVANCE
 6
     SOLUTIONS, LLC, and CHARLES BETTA on July 27, 2018;
 7
         WHEREAS, Defendant’s responsive pleading deadline under Fed. R. Civ. P.
 8
     12 was August 27, 2018;
 9
         WHEREAS, Defendants have yet to file a responsive pleading;
10
         WHEREAS, the Parties anticipated productive settlement discussions, after
11
     Defendants’ counsel was admitted pro hac vice, but Defendants’ counsel has failed
12
     to engage in such discussions,
13
14
         WHEREAS, Plaintiff respectfully requests the Honorable Court calendar the

15   mandatory scheduling conference to June 25, 2019, or as soon after is convenient

16   for the Court, pursuant to the Court’s Scheduling Order (Dkt. 31).
17
18   Dated: May 28, 2019              Law Offices of Todd M. Friedman, P.C.
19
                                               By: /s/ Todd M. Friedman____
20                                                    Todd M. Friedman, Esq.
21                                                    Attorneys for Plaintiff

22
23
24
25
26
27
28



                                       STATUS REPORT
                                            -2-
             Case 4:18-cv-01762-KAW Document 32 Filed 05/28/19 Page 3 of 3




 1   Filed electronically on this 28th Day of May, 2019, with:
 2
     United States District Court CM/ECF system
 3
 4   Notification sent electronically via the Court’s ECF system to:
 5
     Honorable Kandis A. Westmore
 6   United States District Court
 7
     Eastern District California

 8   And all Counsel of Record as recorded on the Electronic Service List.
 9
10   This 28th Day of May, 2019
11   s/Todd M. Friedman
12     Todd M. Friedman, Esq.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                       STATUS REPORT
                                            -3-
